DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-16 are allowed.
	Claims 17-41 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 25, 29 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the movable sealing part" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the ramp opening" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
29 recites the limitation "the annular flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the edge" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the edge" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-41 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tidwell (US 7,413,089).
	With respect to claim 17, Tidwell discloses a filter cartridge, as shown in Fig. 2, having: a filter element 52 for filtering fluid, and a mount 70 having at least one port 68, as shown in Fig. 5, each of the filter element 52 and the mount 70 having inter-engaging connection formations by which the filter element 52 and the mount 70 can be detachably connected to one another, as shown in Fig. 5, and the mount 70 defining a flow path for fluid to flow between the port 68 and the filter element 52 when the filter element 52 is connected to the mount 70, as shown in Fig. 5, in which the filter element 

With respect to claim 18, Tidwell discloses a filter cartridge, as shown in Fig. 2, having: a filter element 52 (cylindrical filter media) circumscribing a central axis, as shown in Fig. 4; a top cap 46 (annular end fitting) at an end of the media 52, the end fitting 46 having an inwardly-facing wall with an edge which defines a central opening around the central axis, as shown in the figure below; a first ramp surface along the wall of the end fitting 46 for engaging threaded member 76 (connection formations) of a mount 70 of a filter assembly (see col. 3, lines 6-12), by which the filter element 52 and 

              
    PNG
    media_image1.png
    384
    929
    media_image1.png
    Greyscale
                        

	With respect to claim 19, Tidwell discloses a second ramp surface extending approximately helically along the inner surface of the wall, the first and second ramp surfaces defining a ramp channel, with a ramp opening along the edge of the wall, as shown in the figure above.

	With respect to claim 20, Tidwell discloses a rib along the inner surface of the wall and having at least a portion extending approximately helically along the wall from the edge, the rib including a side surface facing the central opening, and defining the ramp surface, as shown in the figure above.



	With respect to claim 22, Tidwell discloses first and second ribs along the inner surface of the wall, and extending along the wall from the edge, the ribs defining a ramp channel with a ramp opening along the edge of the wall, as shown in the figure above.

	With respect to claim 23, Tidwell discloses wherein at least a portion of the first and second ribs of the ramp channel extend in parallel relation to one another, as shown in the figure above.

	With respect to claim 24, Tidwell discloses wherein one of the ribs of the ramp channel extends from a helical intersection with the edge of the wall on a first side of the opening to the channel, and the other of the ribs of the channel has a first, axial portion intersecting the edge of the wall on a second side of the opening to the channel, and a second portion extending helically from the axial portion, as shown in the figure above.

	With respect to claim 25, Tidwell discloses wherein the edge of the inwardly- facing wall comprises a first surface portion adjacent a first edge of the ramp opening, and a second surface portion adjacent a second edge of the ramp opening, as shown in the figure above.

	With respect to claim 26, Tidwell discloses wherein a plurality of ramp channels are provided along the inner surface of the wall, each of the ramp channels have a ramp opening along the edge of the wall, as shown in Fig. 5.

	With respect to claim 27, Tidwell discloses wherein the ramp channels are spaced apart equally around the central opening in the end fitting 46, as shown in Fig. 5.

	With respect to claim 28, Tidwell discloses wherein the end fitting 46 includes a transverse plate and an annular flange projecting away from the transverse plate, the inwardly-facing wall being internal of the annular flange of the end fitting 46, as shown in the figure below.

                      
    PNG
    media_image2.png
    159
    379
    media_image2.png
    Greyscale
                  

	With respect to claim 29, Tidwell discloses an O-ring 62 supported on an external surface of the annular flange, as shown in the figure above.



	With respect to claim 31, Tidwell discloses wherein the ramp channel extends from a ramp opening along an edge of the wall, as shown in the figure above.

	With respect to claim 32, Tidwell discloses wherein a plurality of ramp channels are provided along the inner surface of the wall, each of the ramp channels have a ramp opening along the edge of the wall, as shown in the figure above.

	With respect to claim 33, Tidwell discloses wherein the ramp channels are spaced apart equally around the central opening in the end fitting 46, as shown in the figure above.

	With respect to claim 34, Tidwell discloses wherein the end fitting 46 includes a transverse plate and an annular flange projecting away from the transverse plate, the 

	With respect to claim 35, Tidwell discloses an O-ring 62 supported on an external surface of the annular flange, as shown in Fig. 4.

	With respect to claim 36, Tidwell discloses a filter cartridge, as shown in Fig. 2, having: cylindrical filter media 52 circumscribing a central axis, as shown in Fig. 4; an annular end fitting 46 at an end of the media 52, the end fitting 46 having an inwardly facing wall which defines a central opening around the central axis, as shown in the figure above; ribs along the wall of the end fitting for engaging connection formations 76 of a mount 70 of a filter assembly, as shown in Fig. 5, by which the filter element 52 and the mount 70 can be detachably connected to one another along the central axis, as shown in Fig. 5, the ribs extending approximately helically along an inner surface of the wall, as shown in the figure above.

	With respect to claim 37, Tidwell discloses wherein the ribs include first and second ribs along the inner surface of the wall, and extending along the wall from the edge, the ribs defining a ramp channel with a ramp opening along the edge of the wall, as shown in the figure above.



	With respect to claim 39, Tidwell discloses wherein one of the ribs of the ramp channel extends from a helical intersection with the edge of the wall on a first side of the opening to the channel, and the other of the ribs of the channel has a first, axial portion intersecting the edge of the wall on a second side of the opening to the channel, and a second portion extending helically from the axial portion, as shown in the figure above.

	With respect to claim 40, Tidwell discloses wherein the end fitting 46 includes a transverse plate and an annular flange projecting away from the transverse plate, the inwardly-facing wall being internal of the annular flange of the end fitting 46, as shown in the figure above.

	With respect to claim 41, Tidwell discloses an O-ring 62 supported on an external surface of the annular flange, as shown in Fig. 4.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 is allowed because the prior art of record does not show or suggest a .
	Claims 2-13 are allowed due to their dependency on claim 1.
	Claims 14-16 are allowed since they include the limitations of claims 3, 8, 10 and 11, which were indicated allowable in the previous Office Action.


Response to Arguments
Applicant’s arguments, see pages 15-18, filed on January 6, 2021, with respect to the rejection(s) of claim(s) 1-13 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tidwell, as stated above.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778